El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La Corte de Distrito de Areeibo encontró al acusado Carlos Cancel culpable de infringir el artículo 137 del Código Penal y le condenó a pagar $15 de multa o en su defecto a ■sufrir un día de cárcel por cada dólar que dejare de satis-facer.
La denuncia se radicó originalmente en la corte municipal del distrito judicial municipal de dieba ciudad y lee así:
“. . . el referido acusado Carlos Cancel, entonces y allí, ilegal, voluntaria, maliciosa y criminalmente, resistió, demoró y estorbó al .aquí denunciante, quien es y era para la fecha arriba indicada un funcionario público que cumplía deberes del cargo de Inspector Insular de Pesas y Medidas, a sabiendas el aquí acusado que a quien resistía, demoraba y estorbaba era un funcionario público que ac-tuaba en su carácter de tal Inspector y en ocasión de proceder a contrastar una bomba de gasolina del Sr. Pascasio Cancel (hermano del aquí acusado) me demoró, resistió y estorbó, interrumpiéndome ■en tai labor con ademanes provocativos y frases despectivas y desa-fiantes al tenor siguiente: ‘Parejero, usted no me quita de ahí; el *29único que puede hacerlo es el mecánico de San Juan’, frases dichas,, repito, en tono violento y caminando a sn vez hacia la bomba con eL propósito manifiesto de no dejar que en mi carácter de Inspector Insular de Pesas y Medidas, verificara la labor de contrastar la ‘bomba supia/ obligándome con su actitud a no poder realizar la indicada labor, en dicho día.”
No conforme el acusado apeló para ante este tribunal y alega por vía de excepción previa que la denuncia no imputa al acusado el delito prescrito en el artículo 137 del Código Penal (misdemeanor) y sí el prescrito en el artículo 84 del mismo cuerpo legal, que es un delito felony.
De acuerdo con la interpretación que este Tribunal Supremo ha dado a ambos artículos, “la diferencia entre esos-dos delitos es que en el castigado en el artículo 137 basta la sola resistencia, demora o estorbo a un funcionario público en el cumplimiento de alguna de las obligaciones de su cargO' o al tratar de cumplirla, mientras que esos mismos actos son penables como delito grave de acuerdo con el artículo 84 cuando se usa la amenaza o violencia para disuadir o impe-dir que un funcionario ejecutivo cumpla cualquiera obliga-ción impuéstale por la ley. Así ha sido resuelto por este tribunal. El Pueblo v. Ramos, 13 D.P.R. 336, y El Pueblo v. Lind, 40 D.P.R. 777.” El Pueblo v. Brunet, 48 D.P.R. 173, 175.
Examinada la denuncia a la luz del referido caso, no apa-rece alegada en ella la amenaza o violencia que castiga el artículo 84 del Código Penal, por lo que no erró la corte inferior al encontrar culpable al acusado del delito provisto en el artículo 137 del mismo código.

Debe confirmarse la sentencia apelada.

El Juez Presidente Sr. Del Toro no intervino.